

114 S1094 IS: For the relief of Javier Lopez-Urenda and Maria Leticia Arenas.
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI114th CONGRESS1st SessionS. 1094IN THE SENATE OF THE UNITED STATESApril 27, 2015Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Javier Lopez-Urenda and Maria Leticia Arenas.
	
		1.Permanent resident status for
			 Javier Lopez-Urenda and Maria Leticia Arenas
			(a)In
 generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Javier Lopez-Urenda and Maria Leticia Arenas shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
 statusIf Javier Lopez-Urenda or Maria Leticia Arenas enter the United States before the filing deadline specified in subsection (c), that alien shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
 application and payment of feesSubsections (a) and (b) shall apply only to an application for issuance of an immigrant visa or an application for adjustment of status that is filed, with appropriate fees, within 2 years after the date of the enactment of this Act.
			(d)Reduction of
 immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Javier Lopez-Urenda and Maria Leticia Arenas, the Secretary of State shall instruct the proper officer to reduce by 2, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act (8 U.S.C. 1152(e)).
 (e)PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.